DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
3.   	The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
4.    	The amendments filed on April 07, 2021 have been entered. Claims 1-23 are pending.

Claim Interpretation
Claim 23 previously contained limitations considered to invoke 35 U.S.C. 112(f). However, Applicant’s amendments have removed all 35 U.S.C. 112(f) interpretations. Therefore, no claim is currently considered to invoke 35 U.S.C. 112(f).

Applicant’s Arguments
Applicant’s amendments are sufficient to overcome the drawing objections set forth in the previous Office action.
Applicant’s amendments (and Examiner’s amendments herein below) are sufficient to overcome the claim objections set forth in the previous Office action.
Applicant’s amendments (and Examiner’s amendments herein below) are sufficient to overcome the 35 U.S.C. 112(b) rejections set forth in the previous Office action.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kurt Rohlfs (Reg. No. 54,405) on 29 April 2021.
The application has been amended as follows:

Listing of Claims:

Claim 1 (Currently Amended)	A method of selectively providing media program assets to a plurality of devices, each device disposed in only one of a plurality of service regions and having access to only one of a plurality of digital rights management (DRM) service instances, the method comprising: 
grouping the media program assets into a plurality of asset groups, each respective asset group having same required security capability (RSC), wherein each of the plurality of media program assets is uniquely associated with a media 
assigning one of a plurality of distribution range values to each of the plurality of asset groups; 
processing the media program assets so that each media program asset in [[its]] a respective asset group is decryptable only by use of the media key associated with that media program asset; and 
hierarchically migrating only authorized asset groups from an originating DRM service instance across the other of the plurality of DRM service instances according to the distribution range value respectively assigned to each of the plurality of asset groups, wherein each of the plurality of DRM service instances serves devices disposed in only one of the service regions and is associated with only one of the plurality of distribution range values for each asset group.

Claim 5 (Currently Amended)	The method of claim 2, wherein hierarchically migrating only authorized asset groups from an originating DRM service instance across the other of the plurality of DRM service instances comprises: 
the first DRM service instance in [[a]] the second DRM service instance, wherein the first DRM service instance is associated with a distribution range value one greater than the second DRM service instance, the migration data comprising: 
a list of asset groups allowed by the first DRM service instance in [[a]] the second DRM service instance, wherein the first DRM service instance is associated with a distribution range value one greater than the second DRM service instance; and 
the RSC associated with each asset group in the list of asset groups;
decrementing the assigned distribution range value of each asset group of the list of asset groups.


Claim 7 (Currently Amended)	The method of claim 6, wherein retrieving the media key for each media program asset of each asset group in the list of asset groups according to the decremented assigned distribution range value comprises: 
transmitting a request for [[the]] a group of media keys for each asset group in the list of asset groups; and 


Claim 9 (Currently Amended)	The method of claim 1, wherein processing the media program assets 
encrypting each media program asset with the media key associated with the media program asset and associated with the group of media program assets to which the media program asset belongs.

Claim 10 (Currently Amended)	The method of claim 1, wherein processing the media program assets 
encrypting information required to encrypt each media program asset with the media key associated with the media program asset and associated with the group of media program assets to which the media program asset belongs.

Claim 12 (Currently Amended)	An apparatus for selectively providing media program assets to a plurality of devices, each device disposed in only one 
one or more processors; 
one or more memories, each communicatively coupled to an associated one of the one or more processors, each memory storing processor instructions including processor instructions for: 
grouping the media program assets into a plurality of asset groups, each respective asset group having same required security capability (RSC),, wherein each of the plurality of media program assets is uniquely associated with a media key that is required to decrypt the media program asset associated with the media key; 
assigning one of a plurality of distribution range values to each of the plurality of asset groups; 
processing the media program assets so that each media program asset in [[its]] a respective asset group is decryptable only by use of the media key associated with that media program asset; and 
hierarchically migrating only authorized asset groups from an originating DRM service instance across the other of the plurality of DRM service instances according to the distribution range value respectively assigned to each of the plurality of asset groups, wherein each of the plurality of DRM service instances serves devices disposed in only one of the service regions and is associated with only one of the plurality of distribution range values for each asset group.

Claim 14 (Currently Amended)	The apparatus of claim 12, wherein: 
the processor instructions further comprise 
the processor instructions for hierarchically migrating only authorized asset groups from the originating DRM service instance across the other of the plurality of DRM instances comprise processor instructions for: 
migrating the altered RSC across the other of the plurality of DRM instances.

Claim 16 (Currently Amended)	The apparatus of claim 15, wherein the processor instructions for hierarchically migrating only authorized asset groups from an originating DRM service instance across the other of the plurality of DRM service instances comprises processor instructions for: 
retrieving migration data from a first DRM service instance in a second DRM service instance, wherein the first DRM service instance is associated with a distribution range value one greater than the second DRM service instance, the migration data comprising: 
a list of asset groups allowed by the first DRM service instance in [[a]] the second DRM service instance, wherein the first DRM service 
the RSC associated with each asset group in the list of asset groups; 
decrementing the assigned distribution range value of each asset group of the list of asset groups.

Claim 18 (Currently Amended)	The apparatus of claim 17, wherein the processor instructions for retrieving the media key for each media program asset of each asset group in the list of asset groups according to the decremented assigned distribution range value comprises processor instructions for: 
transmitting a request for [[the]] a group of media keys for each asset group in the list of asset groups; and 
receiving information describing changes in the media keys for each asset group occurrent after a most recent transaction between the first DRM service instance and the second DRM service instance.

Claim 19 (Currently Amended)	The apparatus of claim 18, wherein: 
the request for the media keys for each asset group comprises: 
an identifier of the respective asset group; 
an identifier of a most recent transaction between the second DRM service instance and the first DRM service instance; and 
the processor instructions further comprise processor instructions for: 


Claim 20 (Currently Amended)	The apparatus of claim 12, wherein the processor instructions for processing the media program assets 
encrypting each media program asset with the media key associated with the media program asset and associated with the group of media program assets to which the media program asset belongs.

Claim 21 (Currently Amended)	The apparatus of claim 12, wherein processor instructions for processing the media program assets 
encrypting information required to encrypt each media program asset with the media key associated with the media program asset and associated with the group of media program assets to which the media program asset belongs.

Claim 23 (Currently Amended)	An apparatus for selectively providing media program assets to a plurality of devices, each device disposed in only one of a plurality of service regions and having access to only one of a plurality of digital rights management (DRM) service instances, comprising:
hardware processor grouping the media program assets into a plurality of asset groups, each respective asset group having same required security capability (RSC), wherein each of the plurality of media program assets is uniquely associated with a media key that is required to decrypt the media program asset associated with the media key; 
the processor assigning one of a plurality of distribution range values to each of the plurality of asset groups; 
the processor processing the media program assets so that each media program asset in [[its]] a respective asset group is decryptable only by use of the media key associated with that media program asset; and 
the processor hierarchically migrating only authorized asset groups from an originating DRM service instance across the other of the plurality of DRM service instances according to the distribution range value respectively assigned to each of the plurality of asset groups, wherein each of the plurality of DRM service instances serves devices disposed in only one of the service regions and is associated with only one of the plurality of distribution range values for each asset group.

Allowable Subject Matter
10.    Independent claims 1, 12 and 23 are allowed. Dependent claims 2-11 and 13-22 are allowed based on their dependency.



12.    Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Goeringer et al. (U.S. Pub. No. 2017/0206523) – cited for teaching setting a depth/breadth limit for sharing content – paragraph [0091]
Bill (U.S. Pub. No. 2008/0037442) – cited for teaching determining a number of hops of a content – Fig. 1A
Kennedy (U.S. Pub. No. 9,215,236) – cited for teaching setting a hop restriction on content transmission – claim 1
Zhu et al. (U.S. Pub. No. 2020/0412828) – cited for teaching a multi-tier CDN - Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THADDEUS J PLECHA/Examiner, Art Unit 2438